department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division number release date date date uniform issue list legend contact person contact's identification_number telephone number employer_identification_number n u w z z z c e e e r dear this is in response to your ruling_request of date requesting the following rulings neither m’s tax-exempt status under sec_501 c of the code nor n's tax-exempt status under sec_501 of the code is adversely affected by m's having merged with c or by m's having performed a novation of the c basic ordering agreement boa neither m's tax-exempt status under sec_501 of the code nor n's tax-exempt statu sec_2 under sec_501 of the code is adversely affected by m’s having entered into a standing agreement with u that requires u to pay m a surcharge in connection with oil-spill responses provided that m uses the proceeds from the surcharge solely to purchase additional indemnification insuranoe to reimburse m for additional indemnification insurance purchased in a prior year to create a reserve for future insurance payments or to defray other spill-response-related ar response- fraining-retated expenses not otherwise compensated for by u neither m's tax-exempt status under sec_501 of the code nor n's tax-exempt status under sec_501 of the code will m's entering inte standing agreements with other governmental entities on the same or on substantially equivalent terms as its current agreement with u provided that m uses the proceeds from any surcharges under such agreements solely to purchase additional indemnification insurance to reimburse m for additional be adversely affected by indemnification insurance purchased in to create a reserve for future insurance payments or to deffay other spill-response-related or response-training-related expenses not otherwise compensated for by the contracting governmental entities prior year a facts m's sole member is m a nonprofit membership corporation was organized and is operated to promote the public welfare n primarily by mitigating environmental damage from oil and other spills n is operated exclusively to promote the common interests of a nonprofit membership corporation the petroleum and energy industries and the related petroleum transportation industry the industries composed of owners and operators of cruise ships and dry cargo vessels that utilize large nontank vessels and the industry composed of protection and indemnity clubs and similar insuring entities that indemnify the owners and operators of large nontank vessels by collecting dues from its members and making substantial grants to m n supports efforts fo minimize environmental damage and thereby improves the business conditions of its members the internal_revenue_service approved exemption for m and n under sec_501 c and c of the code respectively by a ruling letter and a determination_letter dated in the service confirmed exemption for m and n under sections and c respectively by letters dated date date date date and date m and n were formed in response to a large oil spill in coastal watersand and are operated to improve the nation’s ability to mitigate environmental damage caused by large oil spills m was organized primarily to respond to spills beyond then-existing focal response capabilities and acquired substantial dedicated resources for this purpose because large oll spills occur infrequently however most of the fixed costs of maintaining m's substantial dedicated resources are attributable to periods in which these resources are idle since its inception m has invested several hundred million dollars in m’s annual operating costs to maintain this equipment and to staff its in capital assets operations including debt service special projects and capital expenditures amounted to several tens of millions of dollars m cannot and does nat attempt to recover these substantial continuing standby costs through fees for its services in responding to large cil spills instead m depends primarily on grants from n to n in tum depends upon its members’ dues to fund its grants to pay m’s defray these standby costs standby costs in n members funded grants by n and made other_payments to m that defrayed almost of m's annual operating costs oll to reduce the burden of m’s standby costs obtain more funding and provide additional response capabilities to better serve the public's interest m and n have expanded their activities over the last ten years in this regard m has expanded its activities beyond its primary mission of responding to large oil spills to include responses to smaller spills non-oil spills spills outside u s waters and other emergencies m and n are also in the process of developing a new dispersant application capability and new hazardous materials response capabilities prior letter rulings have concluded that these new activities will not affect the exemptions of m or n members of n have made prior arrangements in the form of the standard m service agreement between m and n under which each n member can contract with m to respond to an oil spill that is not expected to exceed big_number barrels if the spill threatens to exceed big_number barrels however a non-n member having no pricr arrangement with m can obtain m's services only if u or another government_entity has provided m with financial assurances that m will recover its response costs u generally has chosen fo provide adequate financial assurances by contracting directly with m for individual spill responses and spill passing the response costs party responsible for then the the on to u's agreement to pay costs in responding to preservation and protection of the funding base of n and the assets of m such costs in a catastrophic spill m’s funding base and assets could be jeopardized in excess of big_number barrels is important to the if m were required to bear a spill m's provision of spill-tesponse services when called out by u is govemed by an agreement between prior to february of the form of agreement used by m and u contained risk allocation mand u provisions that are substantially equivalent to the indemnity provisions in the standard m service agreement that n members enter into with m owing te the risky nature of oil spills appropriate indemnity or risk allocation provisions are essential to ensuring that m’s oil-spill response assets are protected from potential liabilities that may arise from a spill response u as interpreted by m’s agreement with historically m's fees for responding to spills have been calculated in the same manner regardless of whether the party responsible for the spill was a member of n or was a nonmember in other words m would charge an n member who called out m directly the same amount less any permissible dues credit as it would charge u where u called out m to respond to a non-member spill in the past m was able to calculate the charges for its spill response to u and to n member in the same manner beacause provided indemnification and expense reimbursement terms comparable to those provided by n members who were able to call out m directly as part of this new agreement m agreed in february of m and u negotiated a new agreement to a cap of dollar_figurex on the indemnity protection afforded by u u believed that this cap on the indemnity would facilitate u's access to m resources in the event of spills posing a substantial threat to the u the federal anti-deficiency act precluded u from providing environment indefinite indemnification without a reduction in the indemnification u believed that the anti- deficiency act could effectively prevent u from calling cut u acknowledged that given the reduced level of indemnification under the amended agreement m would need to purchase additional indemnification insurance to cover m's increased risk and provide indemnity protection comparable to that provided in the standard m service agreement u therefore agreed to pay a per-spill surcharge that would reimburse m for those additional insurance costs subject ta an annual cap of sy this surcharge arrangement reflected u’s preference to reimburse m for additional liability insurance a8 a substitute for providing indemnification comparable to that provided by other m customers under the standard m service agreement the surcharge offered a way to provide for a pass-through charge during spill responses that would cover m’s past or future indemnity insurance premium expenses attributable to the additional indemnity insurance necessitated by the reduction in u's indemnity protections the cap on the total amount of the surcharge was designed to ensure that amounts collacted under the surcharge provision would be sufficient to cover but would nat exceed m's additional expenses attributable to m's purchase of supplemental indemnity insurance and m's liability for other spill-response-related expenses no longer covered by the standing agreement with u in practice even the limited indemnification provision in the agreement continued to pose a u interpreted the agreement as requiring it immediately to set_aside contracting challenge for u dollar_figurex any time u intended to call out m setting aside that amount proved to be unworkable for u a new standing agreement in which eliminates the accordingly the parties entered into indemnification provision in its entirety m the amount and manner in which the surcharge was calculated under the agreement was not changed from the agreement to refiect that additional cost to m of purchasing an additional dollar_figurex of indemnity insurance that was tied to the elimination of the dollar_figurex indemnity however the annual cap of dollar_figurey was replaced with a per-incident cap of sy as with the prior agreement the agreement provides that the cap shall be reviewed on an annual basis to reflect usage and changes in the insurance market and the likely cost to m of additional insurance m anticipates that it may enter into agreements with other governmental entities that also provide surcharge and indemnity waiver provisions a surcharge amount similar to that under the current u agreement alternatively the contracting government_entity may pay a fixed percentage of m's actual incremental insurance premium on an up-front basis instead of a per-incident surcharge these agreements may be based on spill response organizations ‘osro's’ n's efforts to develop new relationships with regional oil prior to m acquiring their have resulted in merger with m of three regional osro’s a b and c assets all three of these regional osro's were themselves like m tax-exempt social welfare organizations described in sec_501 of the code as a result of these consolidations m acquired the assets of these three regional osro’s the mergers will allow m to use the consolidated assets to respond to oil spilis primarily in the same geographical areas formerly served by ab and c as with m's other activities m receives funding from n to maintain m's off spill response capability in the geographical regions formerly served by a b and c m's current contractual agreement with u described above will cover oil spill responses nationwide including responses in the geographical areas formerly served by a b and c -at the request of c during the merger negotiations however m performed a novation of c's basic ordering agreement ‘boa’ that was in effect between c and u prior to the merger through a cost reimbursement provision c’s boa provides a broad indemnification-type protection for most liabilities to third persons not_compensated_for_by_insurance_or_otherwise that arise out of m's performance of the cantract subject_to the availability of appropriated funds at the time and to the z per incident limit on oil_spill_liability_trust_fund expenditures specified in u s c pursuant to the agreement and plan of merger by and between m and c and the related agreement between n and c separate memberships in c ceased with the merger the members of c prior to the merger were given the option to continue as voting members of n if they were so prior to the merger become nonvoting members of n or become members of a transitional class of nonveting members of n former c members who were voting members of n following the merger entered into the standard m service agreement each c transitional member could enter into a form of standard m service_contract covering the d operational area formerly served by c entitling those members to access the larger pool of response assets resulting from the consolidation i the amount of the transitional members annual c dues or the amount of c transitional member's initial dues following the consolidation is based on the greater of ii the product of the transitional member's regional qualified barrels multiplied by the n national dues rate the duration of the transitional members group is ten years after which time it is anticipated that such members will join n as national qualified barrels members or identify altemative response capabilities in addition n members who were also members of c at the time of the merger are required to pay the initial_amount of an n member's c c heritage dues during the ten-year transition phase heritage dues is based on the n member's c dues before the merger the amount of an n member's c heritage dues will decline by percent every two years however such that at the end of the ten-year transition_period an n member who is a former c member will no longer pay any c heritage dues at the conclusion of the ten-year transition_period all n members nationally will cover the costs of the former c operations that were previously bore solely by the c transitional members and the n members who were also members of c o o law sec_501 of the code provides for the exemption from federal_income_tax for nonprofit_organizations operated exclusively for the promotion of social welfare sec_1 c -1 a of the income_tax regulations provides that an organization is operated exclusively for the promotion of social welfare if is primarily engaged in promoting in some way the common good and general welfare of the community sec_1_501_c_4_-1 provides that an organization will not be considered operated primarily for the promotion of social welfare if its primary activity is carrying on a business with the general_public in a manner similar to organizations which are operated for profit sec_501 cm of the code provides for the exemption of business_leagues chambers_of_commerce and boards_of_trade not organized for profit and no part of the net_earnings of which inures to the benefit of any private individual it sec_1_501_c_6_-1 of the regulations defines a business league as an association of persons having some common business_interest the purpose of which is to promote such interest and not to engage in a regular business of a kind ordinarily carried on for profi it is an organization of the same general class as a chamber of commerce or board_of trade and its activities should be directed to the improvement of business conditions in one or more lines of business as distinguished from the performance of particular services for individual members revrul_69_632 c a particular industry that contracts with various research organizations to develop new and improved uses for existing products of the industry may be exempt under sec_501 of the code holds that an organization formed by members of revrul_70_187 1970_1_cb_131 holds that an organization formed by manufacturers of a particular product to conduct a program of testing and certification of the product to establish acceptable standards within the industry as a whole qualifies for exemption under sec_501 c of the code revrul_78_69 1978_1_cb_156 holds that the method of operation of a community bus service including the need for and receipt of governmental assistance demonstrates that such bus service was not carrying on a business for profit even though it charged fares to its passengers revrul_78_429 1978_2_cb_178 the service stated that the receipt of grants demonstrates that an airport is not carrying on a business even though the airport generates additional revenue from use of its facilities revrul_78_316 c b holds that a nonprofit organization whose purpose is to prevent liquid spills within a city port area and to develop a program for the containment and cleanup of liquid spills that do occur is entitled to exemption as a social_welfare_organization under sec_501 of the code provided that its services are equally available to members and nonmembers and both members and nonmembers are charged on the same basis for the cleanup services rendered 488_f2d_684 2d cir held that an organization that repaired damage to city streets caused in the course of plumbing activities did not promote the common good even though its activities benefited the community because its activities were available only to repair damage caused by its members analysis revrul_79_316 1979_2_cb_228 holds that preventing and cleaning up liquid primarily oil spills that endanger marine life and befoul recreational beaches and shorefront property are activities designed to benefit all inhabitants served by the community similarly revrul_66_221 2c b holds that an organization that is engaged in fighting fires and related activities promotes the common good and genera welfare of the people of the community as a whole m's historical purpose and operations are consistent with these authorities it a to as will social qualify welfare a preferential price to the community all members of part because its services were available to services provided by an organization exclusively cr at its contributors or members do not promote the common good or general welfare even though they may incidentally benefit a community see 488_f2d_684 2d cir holding that an organization that repaired damage to city streets caused in the course of plumbing activities did not promote the commen good even though its activities benefited the community because its activities were available only to repair damage caused by its members n contrast where an otherwise qualifying organization's services are made available on an equal basis organization a nonprofit spill response organization ln revrul_79_316 supra the service held that qualified as a social_welfare_organization described in sec_501 of the code in part because the organization did not limit its activities to cleaning up spills by its members see also revrul_78_69 1978_1_cb_158 which held that an organization providing bus service qualified as a social_welfare_organization in all members of the community m's historical activities fall within the scope of these rulings m and n represent the following that the g merger furthers the inter-related goals of expanding m's oil-spill response capabilities reducing the burden of m's standby costs and providing a broader base of funding for ongoing and anticipated costs related to expanded and improved efficiencies of m's activities that the merger provides opportunities to eliminate unnecessary redundancies in operations thereby increasing cost efficiency in operations that scaroe capital that was previously spent on duplicative resources can now be redeployed to more optimal uses resulting in a higher level of overall spill-response capability in terms of both quality and extent and at the same time the merger provides the opportunity for better coordination of existing resources which results in an improved state of spill-response readiness as such the merger with c facilitates the promotion of the commen good and general welfare of the people of the communities threatened by spills of oil or other hazardous materials see revenue rulings and supra m will receive funding from n to maintain m's oll spill response capability in the geographical regions formerly served by c rul supra m will continue to charge n members and non-members alike the same for response services rendered including any response services provided by m using the consolidated oil spill response assets the consolidated assets are not and will not be used except in connection with m's oil spill response activities and in accordance with m's exempt purposes like the organizations described in revrul_79_316 and rev following the merger the c transitional members now have immediate contractual access to the much larger consolidated poo of response assets rather than just the regional osro assets for which they previously contracted a reasonable approach to providing an appropriate length of time to transition the former c members into the n membership while at the same time ensuring that m's funding base is not compromised in the long tun the differences in dues between classes do not result from a structure designed to benefit one class of members at the expense of another establishing this transitional membership class is m's novation of the c boa is merely the assumption of an existing agreement between c and u that governed c’s provision of oil spill response services to u in the d operational area formerly served by uis agreeable to continuing this pre-existing arrangement and continuing it is consistent with and will further the accomplishment of m's exempt purposes in the same manner and for the same reasons as the new u-m agreement by making it easier for u to call out m to respond to spills the new contractual arrangement between u and m will facilitate the promotion of the commen good and general welfare of the people of the commurities threatened by spills of oil or other hazardous materials see revenue rulings and supra as noted in the date and date letters from u the amended u-m agreement is consistent with and supportive of u’s spill response programs and interests accordingly the new standing agreement with u is consistent with and will further the exempt purposes of m like the organizations described in revenue rulings and supra m's oil spill response services will continue to be made available on a nondiscriminatory basis to u and other federal agencies states members of n and any other person or entity responsible for a spill the terms of the new contractual arrangement with u are not identical to the terms in the standard m service agreement with n members in that u contract provides for a surcharge as a substitute for the indemnity in the n member service agreement this does not however result in a preferential price to n members i providing additional is no longer providing and il are compensating m for certain indemnification protections that u equipment damage and similar costs that are not covered in the contracts with u as the date and date letters from u confirm the surcharge is merely a substitute for providing indemnification comparable to that provided by other m customers under the standard form m service agreement ’ the proceeds from the surcharge are dedicated solely to defraying the cost of additional indemnity insurance purchased by m to offset the increased risk from the elimination of the indemnity or to reimburse m for certain athar spill-response costs not otherwise covered by m’s contracts with n- members thus the difference in the dollar amounts paid_by n members and u is a function of the lack of a comparable indemnification m's agreement with u n members do not pay the surcharge because they are less-favorable expense-reimbursement provisions u ut which are covered in the agreement with and the in are being provided to n members and government entities although the charges under the agreements are different when the contract is viewed as a whole m's services on comparable terms in substance the cost of the services provided by m is the same for both n members and u whereas the costs of the indemnification are bome directly by n members m passes through the costs it incurs on u's behalf to pay for the incremental insurance costs attributable to the lack of a comparable indemnification as such m’s services are not being provided at a preferential price to n members notwithstanding that the surcharge in u contract does not apply to them although m may provide some oil-spill-response services that also may be offered by for-profit entities m's oil-spill-response activities will not be carried on as a business with the general_public in a manner similar the meaning of section c -1 a i of the regulations like the airport in revrul_78_429 and the bus service in revrul_78_69 m will continue to depend on grants fram n to fund its oil spill response operations both in m's service area and in the area formerly served by c the surcharge arrangement in the current u-m agreement will not change this fact the surcharge provided under the contract with u merely enables m to cover the costs of additional insurance and ather expenses resulting from the elimination of the indemnity previously provided by uto m if u were to continue are operated at organizations profit’ within which to a to provide an indemnity comparable to the indemnity which n members provide under the standard m service agreement the surcharge would not be imposed accordingly the surcharge will not have the effect of decreasing the amount of grant funding from n relative to prior contractual agreements with u that did not provide for the surcharge therefore as was the case before the agreement was amended m will not be carrying on a business in a manner similar to for-profit entities n qualifies for tax-exempt status under sec_501 of the code because its activities benefit the entire industry as a whole as well as the environment in general any n member that received oil- spill-response services from m would be required to pay separately for those services thus n as discussed above the surcharge requirement in the members do not receive particular services current standing agreement with u does not alter this conclusion because the surcharge reflects the additional cost of insurance necessary to protect against the risks covered by the indemnity that u no longer provides but which n members continue fo provide to m conclusion neither m's tax-exempt status under sec_501 of the code nor n's tax-exempt status or we tule that based on the information submitted under sec_501 c of the code is adversely affected by by m's having performed a novation of c’s basic ordering agreement neither m's tax-exempt status under sec_501 of the code nor n's tax-exempt status under sec_601 of the code is adversely affected by m’s having entered into a standing agreement with u that requires u to pay m a surcharge in connection with oil-spill responses provided that m uses the proceeds from the surcharge solely to purchase additional indemnification insurance to reimburse m for additional indemnification insurance purchased in a prior year to create a reserve for future insurance payments or to defray other spill-response-related or response- training-related expenses not otherwise compensated for by u m's having merged with c neither m's tax-exempt status under sec_507 of the code nor n's tax-exempt status under sec_501 of the code will be adversely affected by m's entering into standing agreements with other governmental entities on the same or on substantially equivalent terms as its current agreement with u provided that m uses the proceeds from any surcharges under such agreements solely to purchase additional indemnification insurance to reimburse m for additional indemnification insurance purchased in to create a reserve for future insurance payments or to defray other spil-response-related or response-training-related expenses not otherwise compensated for by the contracting governmental entities prior year a this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of a copy of this ruling with deletions which we intend to make available for intention to disclose if you disagree with our proposed deletions you should public inspection is attached to notice follow the instructions in notice this ruling is directed only to the organizations that requested it provides that it may not be used or cited by others as precedent sec_6110 of the gode this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described because it could help resolve questions conceming your federal_income_tax status this ruling should be kept in your permanent records n accordance with the power of attomey currently on file with the intemal revenue service we are sending a copy of this letter to your authorized tax representative if you have any quastions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely enclosure notice ronald j shoemaker manager exempt_organizations technical group
